SuPREME CourT
OF
NEVADA

(0) 1947 o>

IN THE SUPREME COURT OF THE STATE OF NEVADA

STATE OF NEVADA, ON THE
RELATION OF THE FIFTH JUDICIAL
DISTRICT COURT OF THE STATE OF
NEVADA, IN AND FOR THE COUNTY
OF NYE AND THE COUNTY OF
ESMERALDA; THE HONORABLE
ROBERT W. LANE, DISTRICT JUDGE
OF THE FIFTH JUDICIAL DISTRICT
COURT; AND THE HONORABLE
KIMBERLY A. WANKER, DISTRICT
JUDGE OF THE FIFTH JUDICIAL
DISTRICT COURT,

Petitioners,

Vs.

THE COUNTY OF NYE, ACTING BY
AND THROUGH THE NYE COUNTY
BOARD OF COMMISSIONERS;
TIMOTHY SUTTON, NYE COUNTY
MANAGER; AND SHARON WEHRLY,
NYE COUNTY SHERIFF,
Respondents.

 

 

 

ORDER GRANTING PETITION FOR WRIT OF MANDAMUS
This original petition for a writ of mandamus challenges a Nye
County Board of Commissioners’ resolution requiring that petitioners
vacate the William P. Beko Justice Complex in Tonopah and the Ian Deutch
Government Complex in Pahrump and relocate to two other buildings that

are not presently suitable and sufficient for the transaction of judicial

business.

By unanimous vote on May 17, 2022, respondent Nye County

Board of Commissioners adopted a resolution “to relocate the Fifth Judicial

No. 84825

FILED

 

2 2-204 63

 

 

 
District Court one and two immediately to 1118 Globe Mallow Lane in
Tonopah, formerly known as the fitness center, and 350 South Highway 160
Pahrump once it is vacant and ready to be occupied for the Fifth Judicial
Court one and two.” Neither building is suitable for occupancy by the Fifth
Judicial District Court, as the former fitness center is in disrepair and the
Highway 160 building houses other county offices and employees.
Petitioners believe that, as a practical matter, they have been “locked out of
the courtroom, offices, jury room,” and other resources, as they have not
received information about how scheduled hearings and trials can be held
in the former fitness center and Nye County officials have not contacted
petitioners about moving furniture, materials, computers, or personal items
to the fitness center.! Following the Board’s resolution, petitioners filed this
petition seeking a writ of mandamus that directs the Board “to preserve the
status quo as it existed prior to the commissioners’ vote on May 17, 2022.”
Writ relief is an extraordinary remedy that is solely within this
court’s discretion. Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677,
679, 818 P.2d 849, 851, 853 (1991). A writ of mandamus “shall be issued in
all cases where there is not a plain, speedy and adequate remedy in the
ordinary course of law.” NRS 34.170. “This court may issue a writ of

mandamus to compel the performance of an act which the law requires as a

 

1[n its answer to this writ petition, the Board objects to the portion of
petitioners’ appendix that includes sworn declarations from petitioner
Judges Kimberly Wanker and Robert Lane, among others. The Board
asserts that “[s]uch material is ordinarily unsuitable in a writ petition,” but
this is an original proceeding, and the Board does not explain why the
declarations are unsuitable under these circumstances.

SUPREME CouRT
OF
NEVADA

 

 

(0) 1947A 

 
duty resulting from an office or where discretion has been manifestly
abused or exercised arbitrarily or capriciously.” Scarbo v. Eighth Judicial
Dist. Court, 125 Nev. 118, 121, 206 P.3d 975, 977 (2009); see NRS 34.160
(stating mandamus standard).

Petitioners assert that writ relief is warranted because the Board
evicted them from the Beko Complex effective “immediately,” without
identifying a suitable replacement facility, and from the Deutch Complex
with no plan in place for a suitable replacement facility. They argue that
by doing so, the Board violated its duty under NRS 3.100.

NRS 3.100(2) requires that the county board of commissioners
provide a building and resources “suitable and sufficient for the transaction
of [judicial] business.” NRS 3.100(2). In addressing NRS 3.100, we have
recognized that “Nye County has a statutory duty under NRS 3.100 to
provide adequate courtroom facilities and support staff.” Mountain View
Rec. Inc. v. Imperial Comm. Cooking Equip. Co., 129 Nev. 418, 421, 305 P.3d
881, 886 (2013) (addressing the statute in the context of a change of venue).
In addressing a request for a writ of mandamus to compel a county to
provide a sufficient courtroom for a specific mass tort litigation, we similarly
observed that under NRS 3.100, the county “is generally responsible for
providing a suitable and sufficient trial facility and necessary court
personnel.” Angell v. Eighth Judicial Dist. Court, 108 Nev. 923, 927, 839
P.2d 1329, 1332 (1992). Earlier decisions have lkewise recognized that
counties have a duty to provide a suitable and sufficient place for district
courts to conduct judicial proceedings. Young v. Bd. of Cty. Comm’rs of
Pershing Cty., 91 Nev. 52, 56, 530 P.2d 1203, 1206 (1975) (reasoning that

office equipment, secretarial aid, and law library additions were

SupREME Court
OF
NEVADA

(0) 1947 oGGBBD

 

 

 
“reasonable and necessary” requests to “carry out a district court’s powers
and duties in the administration of justice”); State v. Davis, 26 Nev. 373, 68
P. 689, 690 (1902) (concluding that carpet and furnishings were “necessary
to render the court room suitable for the purposes of the court”).

The Board acknowledges its “duty to provide a courthouse to
the district court judges that is suitable and sufficient for the transaction of
judicial business,” and that the former fitness center “is not, at the present
time, suitable for court proceedings.” It also acknowledges that the
Highway 160 building in Pahrump is not “ready for immediate occupancy.”
By adopting the May 17 resolution requiring the judges to relocate to those
admittedly inadequate facilities, the Board violated its duty under NRS
3.100.

We conclude that these circumstances warrant writ relief.2 The
action petitioners seek to compel is a ministerial duty of the Board required
by law. Round Hill Gen. Imp. Dist. v. Newman, 97 Nev. 601, 603, 637 P.2d
534, 536 (1981) (“A writ of mandamus will issue when the respondent has a
clear, present legal duty to act.”); see also State v. Eighth Judicial Dist.
Court, 130 Nev. 158, 161, 321 P.3d 882, 884 (2014) (recognizing that
“mandamus lies to enforce ministerial acts or duties and to require the
exercise of discretion”). While the Board has discretion in terms of the

location of a courtroom at the county seat, and other locations as needed,

 

?Petitioners and the Board argue about the Board’s motives for
adopting the resolution and whether the Board considered any financial
impact to the county, but the statute requires only that the Board provide
a suitable and sufficient place for the transaction of judicial business. Thus,
motives and financial implications are not relevant to resolving this matter.

SUPREME COURT
OF
NEVADA

 

 

(0) 19478 GB

 
the courtroom facilities must be “suitable and sufficient for the transaction
of business,” and those identified by the Board in its May 17 resolution are
admittedly not suitable or sufficient.2 We are not persuaded by the Board’s
assertion that there “is simply no need for a writ to issue” because “the
status quo currently exists,” in that the judges have continued using
courtrooms in the Beko complex. Although the Board’s assertion suggests
that the judges may ignore the resolution until such time as the other
facilities are suitable, this leaves petitioners with the choice of defying the
resolution and trespassing or halting judicial proceedings in the county
seat, neither of which is a viable option. The Board also asserts that
petitioners have an adequate legal remedy under NRS 3.100(2), which
“permits the district court judges to require the Sheriff of the County to
provide them adequate facilities for holding court, if the County fails to do
so,” or by filing a complaint in another district court. Because the Board's
resolution requires petitioners’ immediate relocation from the Beko center
in the county seat of Tonopah, mandamus is an appropriate remedy. See
Redeker v. Eighth Judicial Dist. Court, 122 Nev. 164, 167, 127 P.3d 520, 522
(2006) (“This court considers whether judicial economy and sound judicial
administration militate for or against issuing the writ.”); Gen. Motors Corp.

v. Eighth Judicial Dist. Court, 122 Nev. 466, 469, 134 P.3d 111, 114 (2006)

 

The Board states that it “is in the process, and has been in the
process, of relocating the courtrooms and court offices” and “the new
locations, when completed in Tonopah and when available in Pahrump,
will. . . be suitable and sufficient.” However, the new locations are not
presently suitable and sufficient, as required by NRS 3.100.

SupREME Court
OF
NEVADA

 

 

 

(0) 19474 GBB

 
(observing that a writ of mandamus may issue in urgent circumstances).

Accordingly, we

ORDER the petition GRANTED AND DIRECT THE CLERK
OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
respondents to rescind the May 17, 2022, resolution relocating the Fifth
Judicial District Court.

, CJ.

Parraguirre

iA. ke , J.

Hardesty

 

Stiglich

Silver

   

Pickering

  

oF

Herndon

cc: Attorney General/Carson City
Nye County District Attorney

SuPREME CourRT
OF
NEVADA

(0) 19474 BBD